Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/26/2021.
Applicant has correctly pointed out that claims 1-8 should all be examined together.
Applicant's election with traverse of the embodiment of Figures 7A. 7, 10, and 11 in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that examining all of the embodiments would not be a serious burden on the examiner.  This is not found persuasive because, although the searches for the respective embodiments should overlap, they are not identical.  Therefore, the search for the structure of each embodiment would involve additional burden on the examiner.  Also, the prior art applied against one set of claims is not likely going to be the same as that applied against claims to an embodiment with different structure.  In the present case, applicant has disclosed several embodiments that have been divided into three groups of embodiments.  The elected group, including Figures 7A, 7B 10 and 11, includes at least two different embodiments.  Therefore, applicant will have more than one embodiment examined, which the examiner believes to be a reasonable number of alternative structures.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,647,347. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements recited in claim 1 were described in the earlier patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 120, it is not clear to which bore “the bore” is meant to reference because a first bore and a second bore were recited earlier in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (USPN 3,315,570).
Regarding claim 1, Brewer teaches a self-setting valve assembly, comprising: a plug 23 (including members 56, 58) extending between a first end and a second end, the plug defining a cavity 46, 52, that is disposed between the first end and the second end.  A first bore that extend from the first end to the cavity 52 and a second bore 46 that extends from the second end to the cavity.  A first plunger (two identical plungers are shown) includes a first head 64 that is disposed within the cavity and a first stem 60, 70, that extends from the first head through the first bore (left end of plug, s seen in Figure 2).  A second plunger (on the right side of plug 23, as seen on Figure 2) has a second head 64 that is disposed within the cavity and a second stem 60, 70, that extends from the first head through the second bore (out the right side of the plug) and a biasing member (spring 62) disposed within the bore and extending between the first head and the second head.  
Regarding claim 6, Brewer teaches a pair of shoulders (spacer 56 includes at least upper and lower portions forming shoulder that extend from the top and bottom of the plug) that extend inwardly towards a central longitudinal axis of the plug.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Jackson (USPN 4,700,955).
Regarding claims 4 and 5, Brewer lacks a first flow channel in the first plunger that extends along a length of an external surface of the first plunger and a similar channel in the second plunger.  
Jackson shows a plunger 25 with a head 22 and a stem portion as well as a first flow channel (shown in Figure 5 and discussed in col. 2, lines 65-68, flutes have at least one channel therebetween to guide movement of the valve member while permitting fluid flow past the plunger when the valve member is moved off of its seat) in the first plunger 25 that extends along a length of an external surface of the first plunger.  A second plunger is illustrated in Figure 3 having the same structure.
It would have been obvious to one of ordinary skill in the art to provide the first and second plungers of Brewer with flutes and channels along external surfaces of the respective stems, as taught by Jackson, in order to guide movement of the valve while permitting fluid flow past the plunger when the valve member is moved off of the seat.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of JP56-80504 to Yoda.
Regarding claims 7 and 8, Brewer lacks a first and second stem ports that are disposed proximate the respective first and second head.

It would have been obvious to one of ordinary skill in the art to provide each valve stem of Brewer with a fluid passage through the stem and a port near the head, rather than through the plug, as taught by Yoda, in order to simplify the plug/valve seat structure by providing the fluid passage through the stem.
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rabe, Heath, and Spiers each show valve member having a groove for a retainer.
Schoon shows a pair of poppet valves mounted in a common plug.
Hillier and Hannes each show a piston with a pair of poppet valves mounted therein.
Cheng shows a valve stem with longitudinal channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

Amb